—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated November 16, 2000, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of summary judgment. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.